Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 21-40 are pending. 
Claims 21-40 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claim 21, the primary reason for allowance is the inclusion of “scheduling a task for sending a particular request corresponding to a particular asynchronous operation to a particular asynchronous component operable to respond to the particular request, wherein the particular asynchronous operation comprises requesting a web page and the code is removed from memory based upon a determination that the code is waiting for the particular asynchronous operation to complete and before the code has received responses to all requests made by the code” in conjunction with the rest of the limitations of the claim.
As per independent claim 28, the primary reason for allowance is the inclusion of “the function invoker is further structured to remove the code from memory based upon a determination that the code is waiting for at least one of the asynchronous operations to complete and before the code has received responses to all asynchronous of the requests made by the code” in conjunction with the rest of the limitations of the claim.
As per independent claim 34, the primary reason for allowance is the inclusion of “scheduling a particular task for sending a particular request corresponding to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196